The election law of 1895 (ch. 159, sec. 18) provides for only two ballots, upon one of which the State officers, presidential electors, members of Congress, judges and solicitors are to be voted for, and on the other, the members of the General Assembly and county officers, besides a constable in each township; and section 19 requires the clerk or board of electors to provide ballot boxes for each class,          (160)i. e., ballot boxes to be voted in at every precinct (besides the two duplicate boxes for the preservation of the ballots). Section 23 of said act specifies how the abstract of the election returns are to be made, subsection 2 thereof, providing for a return on one sheet of clerk Superior Court, county treasurer (if any), register, surveyor, sheriff, coroner, constable "and such other county and township officers as shall be provided by law." The justices of the peace, though not specifically named in this act, come within this description and are to be voted for on the ticket above, which contains the names of the candidates for General Assembly, county and township officers. The justices of the peace are certainly embraced in "such other county or township officers provided by law." Ch. 157, Acts 1895, sec. 4, provides for the election of the number of justices therein specified, in and for each township.
Each township elects its own justices of the peace; consequently, while the names of the candidates for that positions must be placed on the ticket which contains the names of the candidates for General Assembly and county and township officers, the names of candidates for justices only appear on such ticket for their respective townships, as is the case with constables, who, in like manner, are voted for only in their *Page 98 
own townships; and, in the same manner as on the other ballot, candidates for Congress and solicitor are voted for only in their respective districts. In refusing an order for an additional ballot box there was no error.
AFFIRMED.
(161)